DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group V, claims 15-17 and 34-36, in the reply filed on July 14, 2022 is acknowledged. All pending elected claims including generic claims 1 and 23 filed September 13, 2019 are examined in this non-final office action. Claims 2-14, 18-22, 24-33 and 37-41 are withdrawn from examination. Please update claims status in subsequent reply.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 23 are rejected under 35 USC 103 as being unpatentable over Wilson, US 2005/0049891, in view of Bulut et al., US 2021/0075814 “Bulut.”
In Wilson see at least:
(underlined art text is for emphasis)
Regarding claim 23. A method for implementing a continuous attestation program, comprising:
[Wilson: 0018] The invention provides a system and method for assessing a supplier's compliance with a customer's contract terms, conditions, and applicable regulations. The method includes the operation of identifying a complete set of compliance provisions from contract terms, conditions, and applicable regulations for a customer's contract. Supplier compliance information is then gathered to quantify compliance by the supplier with the compliance provisions. The supplier compliance information can be stored in a database that is accessible over a network. A further operation is verifying the supplier compliance information using a verification provider in order to produce qualitative and quantitative verification of supplier compliance information. Another operation is facilitating customer access over the network to the supplier compliance information for the compliance provisions.
establishing a buyer account for a buyer in a cloud-based system;
[Wilson: 0050] A supplier information database 210 in FIG. 2 is configured for storing the supplier compliance information that has been received. Verification data can also be stored in the supplier information database as needed or in a separate database. Customers and suppliers may access the supplier information database 210 through the computer network 211 or the Internet.
[Wilson: 0065] As illustrated in Fig. 5 … The present system enables a customer to be able to access a single data interface with a single verification provider to obtain information about all of its suppliers or vendors without sending redundant requests for information to each of these customers. This centralization is available whether the customer has 10 suppliers or 30,000 suppliers. Please note: Evidence of an established customer (buyer) account. For example: 
[Wilson: 0042] … setup agreement between the verification provider and the customer. ...
[Wilson: 0063]: The independent industry representative can have incentives to be involved in inviting a customer to sign up for the verification system with the verification provider.
establishing a supplier account for a supplier in the cloud-based system;
[Wilson: 0061] The collection of the supplier compliance information may be generated by an enrollment requirement 322 from the customer 312 to supplier 308. Accordingly, the supplier compliance information can be entered into a verified supplier information database 310. The suppliers may enroll in the verification system in order for the supplier to engage in further business with the customer. Please note: Qualifies as establishing a supplier account in the system.
transmitting a compliance request from the buyer account to the supplier account, the compliance request specifying a set of security requirements for attestation by the supplier;
[Wilson: 0028] The method includes the operation of identifying a complete set of compliance provisions from contract terms, conditions, and applicable regulations for a customer's contract as in block 100. …
These terms, conditions, and applicable regulations can include provisions regarding: government regulatory compliance, insurance verification, supply interruptions, regulatory citation histories, bonding, financial stability, environmental performance, safety reporting, quality performance, employee testing, security, and licensing.
receiving an indication of acceptance of the compliance request through the supplier account;
[Wilson: 0029] An additional operation is gathering supplier compliance information quantifying compliance by the supplier with the compliance provisions as in block 102. The quantitative information that can be collected is generally defined as unverified data collected from the suppliers. For example, quantitative data can include information such as whether the supplier is current on their insurance premiums or the supplier's reported financial strength. There are a number of ways that the supplier can provide this compliance information. For example, the supplier can enter the compliance information electronically over a network or the Internet. Alternatively, certain items can be scanned and stored in a database (e.g. insurance certificates), or the compliance information may be given over the phone to an agent who types the compliance information into an electronic database. Other data gathering methods will also be known to those skilled in the art. Please note: A supplier entering compliance information into the system serves as an indication of acceptance.
receiving data defining a continuous attestation program for the supplier for the set of security requirements through the supplier account, the continuation attestation program including an annual attestation program and a sub-annual attestation program;
[Wilson: 0041] Not only can the verification information be provided to a customer for a one-time verification but regularly updated supplier compliance information can be provided to the supplier and customer on an ongoing basis. In one embodiment of the invention, this means that the supplier compliance information is continuously updated. Alternatively, all or part of the supplier compliance information can be updated quarterly or semi-annually. In addition to the constant update of the information, the verification provider can provide a notification of any changes in supplier status to the customer. This notification can be provided via email, regular mail, telephone, or through another communication method. This notification can be automated through the verification provider's database or it can be provided by a human individual who contacts the customer.
[Wilson: 0056] A periodic fee may be charged to the suppliers for verification of the supplier's compliance information as in block 224. The periodic fee can be a yearly fee, monthly fee, weekly fee, or a fee for verifying specific blocks of data. Please note: The system provides an annual compliance verification option based upon a yearly fee.
receiving compliance attestation responses from the supplier through the supplier account for the set of security requirements;
[Wilson: 0041] … In addition to the constant update of the information, the verification provider can provide a notification of any changes in supplier status to the customer. 
correlating the compliance attestation responses to the continuous attestation program for the supplier;
[Wilson: 0028] … This complete set is defined as a set of terms that the customer or another third-party is interested in verifying the accuracy, correctness, completeness, and validity of the information. …
[Wilson: 0031] … In addition, the verification provider can have automated processes that perform an electronic query against third-party databases to determine whether or not the supplier is in compliance with specified compliance provisions. One example of the automated verification is that the supplier may provide information stating that the supplier has not had any safety incidents. A safety incident may be an OSHA violation. Accordingly, software for the verification provider (or the agent for the verification provider) can go online and check the OSHA database to determine that the number of incidents is in fact zero, as represented by the supplier. Similar checks can be performed for insurance, financial status, and other provisions. Please note: System is correlating suppler attestation regarding safety incidents with government databases.
receiving specification of an access privilege for the buyer through the supplier account, the access privilege allowing the buyer to access and view either annual continuous attestation program data for the supplier or both annual and sub-annual attestation program data for the supplier;
[Wilson: 0033] Referring again to FIG. 1, a further operation is facilitating customer access over the network to the supplier compliance information for the compliance provisions as in block 108. In one embodiment of the invention, the customer can access the data stored in a database over the network using a network browser. Network browsers have become a convenient method for securely accessing remote data over the Internet or other private networks. Alternative ways can also be provided for the customer to access data over the network. For example, a compiled application, interpreted application (e.g. Java), or another electronic client can be used to access the verified data in the database. Please note: Evidence of a customer privilege to access supplier compliance information updated/verified on a continuous, quarterly, semi-annually or yearly basis.
[Wilson: 0036] In addition to simply facilitating customer access to the supplier compliance information, a software program in communication with the supplier information database can provide reporting capabilities for the complete set of contract terms, conditions, and applicable regulations. These reporting capabilities can be tabular reports, grids, spreadsheets, detail screens, emails, printed reports mailed to the customer, or any type of reporting that the customer desires.
generating evaluation metrics for the supplier automatically and in real-time based on the continuous attestation program for the supplier and the compliance attestation responses received from the supplier and a set of risk levels respectively corresponding to the set of security requirements, the evaluation metrics including an overall risk level for the supplier; and
Rejection is based upon the teachings applied to claim 23 by Wilson and further upon the combination of Wilson-Bulut.
In Wilson see at least:
[Wilson: 0004] In addition to managing simple risk and loss, there are many other complex issues in today's business world that complicate the management of risk factors. Of course, there is the possibility of the simple loss of profits or merchandise damage, but there are also government rules and regulations that can apply to businesses. For example, some businesses are at risk that governmental regulators could shut down the business or that large fines could be accrued for misdeeds. In addition to governmental regulation, there is also the risk of loss through litigation or other similar legal means. Other risks that contribute to the overall risk analysis for a business are safety concerns, environmental quality, product quality, product liability, insurance, bonding, employee misdeeds, security clearances, disadvantaged business compliance, and similar risks that can be considered by the operating executives or owners of businesses. Furthermore, there are other extraneous risks that need to be assessed and managed such as acts of nature, explosions, fire, and computer failure.
[Wilson: 0005] In the past, businesses and corporations have been able to manage this risk by applying specific policies or training rules to their employees to minimize business risks. These policies and rules have included specific types of training, certifications, management and/or monitoring to avoid identified risks. In addition, companies have been able to purchase insurance to cover their own internal risks.
[Wilson: 0006] During recent years, many companies have outsourced various functions to third party suppliers or independent contractors. This shift has occurred in part because of the focus of many companies on their core competencies, as opposed to the vertical integration favored in the past. Unfortunately, it is difficult for a company to directly control the behavior of a supplier or independent contractor. For example, a relationship with a supplier or independent contractor can include an inherent level of risk in the following areas: regulatory compliance, insurance expiration, supply interruptions, citation histories, bonding, financial stability, environmental performance, safety reporting, quality performance, employee testing, security, and licensing. Notwithstanding the difficulty in managing the risk created by using outside suppliers, companies desire to manage the risk because this risk flows back to the customer or company.
[Wilson: 0051] Since this verified information can be provided over a computer network or the Internet, the electronic delivery of the verified information minimizes the customer's operational risk and reduces a customer's costs, while improving its business performance and profit.
Although Wilson asserts minimizing a customer’s operational risk, Wilson does not expressly mention exposing an overall risk level for the supplier. Bulut on the other hand would have taught Wilson techniques for scoring supplier risk level.
In Bulut see at least:
[Bulut: 0025] FIG. 1 illustrates a block diagram of an example, non-limiting system 100 that can facilitate compliance process risk assessment in accordance with one or more embodiments described herein. In some embodiments, system 100 can comprise a compliance process risk assessment system 102, which can be associated with a cloud computing environment. For example, compliance process risk assessment system 102 can be associated with cloud computing environment 950 described below with reference to FIG. 9 and/or one or more functional abstraction layers described below with reference to FIG. 10 (e.g., hardware and software layer 1060, virtualization layer 1070, management layer 1080, and/or workloads layer 1090).
[Bulut: 0028] Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service. This cloud model may include at least five characteristics, at least three service models, and at least four deployment models.
[Bulut: 0041] Community cloud: the cloud infrastructure is shared by several organizations and supports a specific community that has shared concerns (e.g., mission, security requirements, policy, and compliance considerations). It may be managed by the organizations or a third party and may exist on-premises or off-premises.
[Bulut: 0055] Compliance process risk assessment system 102 can facilitate performance of operations executed by and/or associated with metric assignment component 108, risk assignment component 110, and/or another component associated with compliance process risk assessment system 102 as disclosed herein (e.g., collection component 202, trainer component 204, update component 206, manager component 208, etc.). For example, as described in detail below, compliance process risk assessment system 102 can facilitate via processor 106 (e.g., a classical processor, a quantum processor, etc.): assigning one or more risk assessment metrics based on vulnerability data of a compliance process; and/or assigning a risk score of the compliance process based on the one or more risk assessment metrics. In some embodiments, compliance process risk assessment system 102 can further facilitate via processor 106 (e.g., a classical processor, a quantum processor, etc.): collecting historical vulnerability data comprising at least one of vulnerability descriptions, vulnerability categories, or vulnerability scores corresponding to vulnerabilities of the compliance process; training a model to assign at least one of the one or more risk assessment metrics or the risk score based on at least one of historical vulnerability data, expert feedback, operational data feedback, or transfer learning data; adjusting the risk score based on feedback data corresponding to the risk score; adding at least one of the vulnerability data or the risk score to a vulnerability database; and/or assigning a level of priority to management of an asset of the compliance process based on the risk score, thereby facilitating at least one of reduced impact to or exploitation of vulnerabilities of the asset.
[Bulut: 0060] In some embodiments, such one or more risk assessment metrics can comprise designators that can indicate a level of affect a risk assessment metric can have with respect to a certain compliance process. For example, given exploitability metrics comprising attack vector (AV), access complexity (AC), and/or authentication (Au):attack vector (AV) can have designators such as, local (AV:L), adjacent network (AV:A), and/or network (AV:N); access complexity (AC) can have designators such as, high (AC:H), medium (AC:M), and/or low (AC:L); and/or authentication (Au) can have designators such as, multiple (Au:M), single (Au:S), and/or none (Au:N). In another example, given impact metrics comprising confidentiality impact (C), integrity impact (I), and/or availability impact (A):confidentiality impact (C) can have designators such as, none (C:N), partial (C:P), and/or complete (C:C); integrity impact (I) can have designators such as, none (I:N), partial (I:P), and/or complete (I:C); and/or availability impact (A) can have designators such as, none (A:N), partial (A:P), and/or complete (A:C), for instance, as indicated in CVSS version 2.
[Bulut: 0061] In some embodiments, such designators defined above can have certain numerical values assigned thereto that can quantify the level of affect the corresponding risk assessment metric can have with respect to a certain compliance process. For instance, such numerical values can range from 0 to 10, where a numerical value of 0 can denote the lowest level of affect and a numerical value of 10 can denote the highest level of affect. In some embodiments, such designators and/or corresponding numerical values can be utilized by, for instance, risk assignment component 110 to assign a risk score and/or an aggregate risk score to one or more (e.g., different) compliance processes.
[Bulut: 0062] Metric assignment component 108 can employ such a model defined above (e.g., LSTM, GRU, CNN, etc.) to assign one or more of such risk assessment metrics defined above based on vulnerability data of a compliance process, where such a compliance process can include, but is not limited to: a security process; a patching process; an identity and access management process; a development and operations (DevOps) process; a development, security, and operations (DevSecOps) process; a runtime process; and/or another compliance process. In some embodiments, examples of such vulnerability data of such a compliance process can include, but is not limited to, vulnerability descriptions, vulnerability categories, and/or vulnerability scores corresponding to vulnerabilities (e.g., defects) of the compliance process.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Bulut, which implement a cloud-based system for a community of users and generates risk metrics associated with compliance requirements (e.g. security)  including risk levels, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Bulut to the teachings of Wilson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Stated in other words, the Wilson-Bulut system and methods can be used to assign a risk metric to the supplier’s compliance attestations.
exposing in real-time the overall risk level for the supplier to the buyer through the buyer account in accordance with the access privilege for the buyer.
Rejection is based upon the teachings and rationale applied to claim 23 by Wilson-Bulut and further upon the combination of Wilson-Bulut.
In Wilson-Bulut see at least:
[Wilson: 0040] A summary report about compliance or noncompliance can be provided to the customer or a more detailed compliance report can be provided. For example, each customer can receive a detailed record of a supplier's compliance information that outlines all the areas of verified data and other customer data collected. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate risk metric and level of affect of a risk metric into the summary report.
Regarding claim 1: Rejection is based upon the teachings and rationale applied to claim 23 regarding system processing components, see Wilson Fig. 2 and Fig. 5 for system components and Bulut Fig. 1 and [0047] for processing components.
Claims 15-17 and 34-36 are rejected under 35 USC 103 as being unpatentable over Wilson, US 2005/0049891, and Bulut, US 2021/0075814, as applied to claims 1 and 23, further in view of Gerashchenko et al., US 2018/0121484 “Gerashchenko.” 
Regarding claims 15 and 34: Rejections are based upon the teachings and rationale applied to claims 1 and 23 by Wilson-Bulut, and further upon the combination of Wilson-Bulut-Gerashchenko. 
In Wilson-Bulut see at least:
[Wilson: 0037] In one embodiment of the invention, the tabular or line item report format can provide a management by exception feature or an active reporting feature that is useful for customers. A graphical interface control or icon can be supplied with each supplier or line item as defined by the customer or the validation provider. For example, this graphic interface control may be a graphic that is red or yellow in color to indicate noncompliance or green in color to indicate compliance. Alternatively, "yes" or "no" text can be provided to show whether a customer is in compliance or not. In an additional embodiment, the noncompliant provisions can be shown together and the compliant provisions can be shown in another window or section of the program. This allows a customer to quickly identify areas where a supplier is not compliant. Other management by exception features and interfaces can be devised by those skilled in the art.
[Wilson: 0038] The system and method for accessing supplier compliance by exception also includes the ability to allow customers to manage their suppliers by viewing specific exceptions regarding the supplier. For example, if a listing is provided of a customer's suppliers, each supplier can have a graphical icon or other text indication as to whether they are in compliance. Then a supplier detail screen can be provided which displays icons or messages for specific supplier validation areas that are out of compliance. Such indicators can notify a customer that further steps should probably be taken or that the customer can check with the supplier to see if the supplier can come into compliance.
Wilson-Bulut teach and suggest i) specifying all compliance requirements being verified on periodic, semi-annual or annual basis, ii) displaying a graphical icon next to each requirement item in a report indicating the item is compliant or noncompliant status, and iii) assigning a level of priority to management of an asset or a compliance process based on a risk score. Wilson-Bulut, however, do not expressly mention specifying critical and non-critical security requirements. Gerashchenko on the other hand would have taught Wilson-Bulut such techniques for specifying critical and non-critical security requirements and scheduling for security auditing purposes.
In Gerashchenko see at least:
[Gerashchenko: 0004] Defining a feasible scope for audit activities, can offer a challenge. In order to properly manage risk, it is desirable for the internal audit department to create an integral annual audit plan including final approval by the management board.
[Gerashchenko: 0007] Embodiments provide automated determination of an audit schedule. A database stores a master data set comprising audit events, system parameters, and resources. A scheduling engine groups the audit events according to information present in the master data set, for example shared units (e.g., product, service, organization, risk level, audit type, etc.). The audit groups are then prioritized according to factors such as duration and unit priority. The engine chooses a random event within the group and then selects a time slot according to a desired distribution scheme (e.g. left-to-right or evenly distributed), determining resource availability for that time slot. …
[Gerashchenko: 0023] FIG. 5 shows different units and audit types
[Gerashchenko: 0039] FIG. 2 is a simplified flow diagram showing details of an embodiment of an audit event scheduling procedure 200 which may be executed by the scheduling engine. ... 
[Gerashchenko: Table 1]  4 System parameters: Definition of audit priorities high; medium; low Audit priorities applicable for the company. Please note: High qualifies as critical and medium/low qualify as non-critical.
[Gerashchenko: Table 1]  8 Audit objects: Definition of audit types applicable: PA|Process Audit; Audit type for the company. SA|Security Audit; FA|Financial Audit; GA|Government Audit; TA|Technical Audit;
[Gerashchenko: 0065] audit type (e.g., technical, process, security, or financial);
[Gerashchenko: 0067] unit priorities (e.g., high, medium, low).
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Gerashchenko, which facilitate priority-based scheduling (high, medium, low) of audit types (e.g. security) as specified/required for a company, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Gerashchenko to the teachings of Wilson-Bulut would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Stated in other words, quarterly, semi-annual or annual audits of security requirements can be specified, scheduled and prioritized using Wilson-Bulut-Gerashchenko.
Regarding claims 16 and 35: Rejections are based upon the teachings and rationale applied to claims 16 and 34 by Wilson-Bulut-Gerashchenko.
Regarding claims 17 and 36: Rejections are based upon the teachings and rationale applied to claims 17 and 35 by Wilson-Bulut-Gerashchenko regarding compliance risk score, see [Bulut: 0055] recited above.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2008/0270198 (Graves et al.) “Systems and Methods for Providing Remediation Recommendations,” discloses:
[Graves: 0031] … In particular, the remediation information generator 400 obtains information as to the various rules defined by the applicable policies and/or standards from the control models 300 and obtains indications of audit exceptions (i.e., problems) from the CCMM engine 308. In addition, the remediation information generator 400 obtains information regarding the priority of the audit exceptions in relation to severity and/or time sensitivity. …
[Graves: 0033] In some embodiments, the remediation processor 220 selects the appropriate notification mechanism and format for distribution of the remediation information based upon the priority of the conditions underlying the audit exceptions relative to thresholds established for those mechanisms. Therefore, high priority exceptions can be reported, for example, using an alarm while lower priority exceptions can be reported, for example, using an email message. By way of example, the priority indications can be integrated into the control models 300 and/or the remediation recommendation database 222 such that the format of the remediation information can be selected by the remediation information generator 400 through reference to the models and/or the database.
US 2012/0102543 (Kohli et al.) “Audit Management System,” discloses:
[Kohli: 0020] The audit management system executes the created and/or selected audit policies for performing the audit of the network layer devices. The audit management system compares the configuration file commands of the configuration file with the audit rules of the audit policies for verifying security and compliance of the network layer devices with one or more compliance policies during the execution of the audit policies.
[Kohli: 0023] The audit management system generates a report comprising information about security and compliance of the network layer devices with the compliance policies based on the execution of the audit policies. The audit policy enables customization of the report by the audit management system based on the compliance policy. The audit management system highlights, prioritizes, and filters the information about the security and the compliance of the network layer devices with the compliance policies based on predetermined criteria.
[Kohli: 0080] The audit management system schedules the execution of the audit policies based on input received from the user via the GUI. That is, the audit management system defines the actual date and time at which an audit policy is to be executed on the configuration files of the network layer devices. The schedule refers to the actual run of the audit process. The output of the scheduled audit is a report generated by the audit management system. Each schedule of an audit comprises execution of at least one audit policy, and encompasses a dichotomy of audit checks in a single operation. The audit management system, for example, allows the user to specify a specific schedule start date and end date and time, a recurring schedule with a predetermined period of recurrence such as a weekly audit, a daily audit, an annual audit, etc., an immediate scheduling of the audit, etc. Therefore, the audit management system allows the process of auditing to be triggered through manual invocation by a user, through a scheduled start, through an event driven scheduling, etc. The audit management system allows the user to add a new schedule, edit an existing schedule, remove an existing schedule, etc., via the GUI. The audit management system associates an audit policy with an audit schedule.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3625B                                                                                                                                                                                                        September 23, 2022